DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Status
Claims 16-20 and 23-28 are pending:
		Claims 16-20 and 23-28 are allowed.
		Claims 21-22 have been cancelled.  
		Claims 25-28 are new. 
		Claim 16 has been amended. 
EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Christopher McDonald on 03/09/2022.
Amend claims 16 and 27 as follows:
	16. (Currently Amended) A process for wastewater treatment, comprising: a wastewater treatment system comprising: a sequencing batch reactor (SBR) module for a sequential nitrification/denitrification process, the SBR module comprising a first tank and a second tank; and a membrane bioreactor (MBR) module, wherein the SBR module and the MBR module are fluidly connected, and wherein the wastewater is fed from the sequential nitrification/denitrification process of the SBR module to the MBR module, wherein the wastewater treatment process goes through four phases of [[a]] the sequential nitrification/denitrification process including: a first phase including: directing [[the]] a feed flow of pretreated wastewater the first weir of an MBR channel; switching from the first phase to a second phase including: closing the second opening and opening a first opening to direct the feed flow of pretreated wastewater from the inlet pipe through the inlet housing to the first tank of the SB module; maintaining the first weir in an open position so that the first tank is in hydraulic connection with the MBR module through the first weir of the MBR channel; the second tank receives equivalent flow to the feed flow from the inlet pipe from the first tank through the third opening; and the second weir between the second tank and the MBR module remains closed; switching from the second phase to a third phase including: maintaining the second opening closed and directing the feed flow of pretreated wastewater from the inlet pipe through the inlet housing to the first tank of the SBR module through the first opening; closing the first weir to close the hydraulic connection between the first tank and the MBR module; the second tank receives equivalent flow to the feed flow from the inlet pipe from the first tank through the third opening; and opening the second weir so that the second tank is in hydraulic connection with the MBR module; and switching from the third phase to a fourth phase, including: maintaining the second opening closed and directing the feed flow of pretreated wastewater from the inlet pipe through the inlet housing to the first tank of the SBR module through the first opening; opening the first weir so that the first tank is in hydraulic connection with the MBR module through the first weir of the MBR channel; the second tank receives equivalent flow to the feed flow from the inlet pipe from the first tank through the third opening; and closing the second weir to close hydraulic connection between the second tank and the MBR
third phase.  
Allowable Subject Matter
The following is an examiner’s statement of reasons for allowance: Rykaer (USPN 6,290,849) in view of DiMassimo (USPN 7,147,778) and further in view of Porteous (USPN 7,147,777).
	The combination of references Rykaer, DiMassimo and Porteous does not teach switching from the third phase to the fourth phase including maintaining the second opening closed, opening the first weir and closing the second weir as required by claim 16.
	It would not have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the method of Rykaer (as modified DiMassimo and Porteous) by switching from the third phase to the fourth phase including maintaining the second opening closed, opening the first weir and closing the second weir because there is no motivation or suggestion to do. For this reason, claim 16 is allowable. Dependent claims are hereby allowed due to dependency form allowed claim 16. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to EKANDRA S. MILLER-CRUZ whose telephone number is (571)270-7849. The examiner can normally be reached M-Th 7 am - 6 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nam Nguyen can be reached on (571) 272-1342. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/EKANDRA S. MILLER-CRUZ/Examiner, Art Unit 1778                                                                                                                                                                                                        /NAM X NGUYEN/Supervisory Patent Examiner, Art Unit 1778